Case 1l-Llo-40945-cec DOC Zo-L Filed Vso/Qlfiy Entered Os/Ol/ly LoisUl01

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.: 18-45949-cec
Anthony Sylvester,
Chapter 13
Debtor(s).

 

x
AFFIDAVIT OF SERVICE OF DEBTOR’S
REQUEST FOR LOSS MITIGATION

The undersigned, Attorney for the Debtor, Kiva James, Esq., certifies that on March 1, 2019 a
copy of the Debtor’s REQUEST FOR LOSS MITIGATION was served by depositing same,
enclosed in a properly addressed postage-paid envelope, in an official depository under the
exclusive care and custody of the US Postal Service within the State of NY upon the following
parties:

Michael J. Macco, Chapter 13 Trustee
2950 Express Dr So. Ste 109
Islandia, NY 11749

Anthony Sylvester
709 Fountain Ave
Brooklyn, NY 11208

Kozeny & McCubbin, L.C. LLC United States Trustee - EDNY (BRO)
c/o Specialized Loan Servicing for US Bank 201 Varick St Ste 1006
12400 Olive Blvd, Ste 555 New York, NY 10014

St. Louis, MO 63141

Dated: 1“ day of March, 2019

     

Debtor’s Atto - KIVA JAMES, ESQ., PLLC
344 Ave U Ste 628, Brooklyn, NY 11223

Phone: (347) 764-2540
